Citation Nr: 0814511	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  04-33 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder, 
anxiety/panic disorder, and major depressive disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert L. Grant, Associate Counsel
INTRODUCTION

The veteran had active service from August 1973 to December 
1975 and from February 1977 to February 1979, as well as 
undetermined periods of Reserve service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the VA Regional 
Office (RO) in Los Angles, California, which denied 
entitlement to the benefits sought.

The veteran essentially contends that a psychiatric disorder, 
to include PTSD, anxiety/panic disorder, and major depressive 
disorder, was incurred in or aggravated by active service.  A 
hearing was held before the RO in June of 2006.  At that time 
the veteran reported multiple stressor events.  Stressor 
events included life aboard an active submarine, to include 
sleep deprivation, constant drill, and contact with Soviet 
submarines.  An additional stressor was an event in which the 
submarine on which the veteran was serving was in close 
proximity to Soviet ships which were engaged in exercises and 
were firing torpedoes.  The veteran testified that the 
torpedoes were not armed with explosives and were not aimed 
at the veteran's submarine.  Regardless, the veteran asserts 
that the passage of the torpedo shook the bulkheads of the 
submarine.  Finally, the veteran asserts that he suffered a 
stressful event while engaged in scuba diving training.  
Specifically, the veteran testified that he suffered an 
anxiety attack when his mask leaked and that he could not 
complete the dive.  The veteran stated that he was left by 
the other divers to tread water there until he felt that he 
was drowning.  When he was allowed to climb back aboard the 
ship the veteran stated he was ridiculed by the other divers.  

The veteran has a lengthy and complex medical history and the 
claims file contains a large number of documents.  To 
summarize those documents very briefly, the veteran has 
submitted a number of statements and records regarding 
psychological problems prior to entering the Navy in 1973.  
These statements and records indicate that the veteran had a 
troubled childhood, due in part to alcoholism and an unstable 
family environment.  The veteran was expelled from a military 
academy during the 10th grade for drug use, and was 
encouraged to seek psychiatric treatment.  There was a 
suicide attempt when the veteran was seventeen, shortly 
before joining the Navy.  Also asserted was self medication 
in the form of drug and alcohol use.  

A review of service medical records does not indicate that 
the veteran was treated for any psychological complaint 
during service and the veteran's separation physicals make no 
reference to psychological issues.  

A comprehensive review of post-service medical records 
indicates that in March 1993, approximately fourteen years 
after leaving service, the veteran was voluntarily admitted 
to the Kaiser Mental Health Center increased desire to use 
heroin, cocaine, and alcohol.  By history the veteran 
reported heavy alcohol use for twenty years.  The discharge 
diagnosis was alcohol abuse and major depression without 
psychosis.  

A psychiatric evaluation was conducted in April 1995 by 
Canyon Medical Group.  By history the veteran reported 
depression for two years, because of a troubled childhood, 
abandonment issues, and depressive things going on in his 
life the last couple of years.  

A psychological evaluation conducted by a private 
psychiatrist in March 1999.  The veteran complained of 
depression related to stress and divorce.  The military 
service stressors asserted above were not referenced in the 
examination.  The psychiatrist's assessment was dysthymia and 
polysubstance abuse in remission.  

A review of Social Security Administration records indicate 
that the veteran was found to be disabled as of March 1993.  
The veteran asserted entitlement to disability benefits on 
the grounds of anxiety, depression, polysubstance abuse, and 
hepatitis.  Symptoms reported by the veteran's physician in 
1994 included severe depression, suicidal ideation, 
uncontrollable anger, anhedonia, and psychomotor retardation.  

In approximately November 2001 the veteran began receiving 
treatment at the VA hospital in Los Angeles.  At that time 
the veteran reported that he needed to transfer his care from 
a private hospital, Kaiser Permanente, where he had been 
treated for several years, to the VA because he could not 
afford medication.  The veteran reported a history of 
substance abuse and anxiety.  For the first time the medical 
records reference the veteran's asserted stressors, including 
stressful life aboard a submarine, the torpedo firing 
incident, and the scuba diving incident.  The veteran stated 
he was having nightmares about military service, depression, 
and panic attacks.  In January 2002 the veteran's diagnosis 
was depression, anxiety, and rule out panic disorder with 
agoraphobia and PTSD.  The veteran attended regular group 
therapy and therapy notes transition from rule our PTSD to a 
diagnosis of PTSD in approximately August 2002.  

A review of records from the VA hospital indicate that in 
April 2006 the veteran requested a note from the staff 
psychologist assembling information pertaining to his PTSD 
diagnosis.  The veteran's asserted military stressor events 
were recited in detail.  Also noted was that the veteran had 
provided information regarding those same stressors from May 
2002 through 2006, including recurrent nightmares about 
torpedo attacks.  In June of 2006 the same staff psychologist 
offered the opinion that it was more likely than not that the 
veteran's condition was related to his military trauma or 
experiences, rendering him unemployable.  

Service connection for post-traumatic stress disorder will be 
awarded to a veteran when the record before the Secretary 
contains (1) a current medical diagnosis of post-traumatic 
stress disorder, (2) credible supporting evidence that a 
claimed in-service stressor actually occurred, and (3) 
medical evidence establishing a nexus between the claimed in-
service stressor and the current symptomatology of the post-
traumatic stress disorder.  See 38 C.F.R. § 3.304(f) (2006); 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  "Where a 
current diagnosis of post-traumatic stress disorder exists, 
the sufficiency of the claimed in-service stressor is 
presumed.  However, credible evidence that the claimed in-
service stressor actually occurred is also required."  
Sizemore v. Principi, 18 Vet. App. 264, 270 (2004).

The record before the Board contains a diagnosis of PTSD.  
However, currently the record does not contain credible 
supporting evidence that a stressor actually occurred.  
Additionally, the medical opinion offered that the veteran's 
"condition" is related to "military trauma and 
experiences" does not constitute medical evidence 
establishing a causal connection between the specific 
asserted in-service stressor events and the current diagnosis 
of post-traumatic stress disorder.  As such, the Board is of 
the opinion that additional development is required.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to submit 
another statement containing as much 
detail as possible regarding the stressors 
to which he was exposed during service.  
The veteran should be asked to provide 
specific details of the claimed stressful 
events during service, such as dates, 
places, detailed descriptions of the 
events, duty assignments and the names and 
other identifying information concerning 
any individuals involved in the events.  
The veteran should be informed that the 
information is necessary to obtain 
supportive evidence of the stressful 
events and that failure to respond may 
result in adverse action.

2.  The RO should review the file and 
prepare a summary of all the claimed 
stressors.  The RO should then undertake 
any necessary development to attempt to 
verify the veteran's stressor events.  
This verification may include forwarding 
the summary of stressors and all 
associated documents to the U. S. Army and 
Joint Services Records Research Center 
(JSRRC) for information which might 
corroborate the veteran's alleged 
stressors.

3.  After the development requested in 
connection with the claim for service 
connection for PTSD has been accomplished, 
the RO should prepare a report detailing 
the nature of any stressor which it has 
determined is established by the record.  
If no stressor has been verified, the RO 
should so state in its report.  This 
report is then to be added to the claims 
folder.

4.  After completing the above actions the 
veteran should be afforded a psychiatric 
examination to determine the diagnosis of 
any and all psychiatric disorders which 
may be present.  All indicated studies, 
tests and evaluations deemed necessary 
should be performed, but should include 
psychological testing including PTSD sub 
scales.  Regarding the claim for PTSD, the 
RO must provide the examiner the summary 
of any stressors described above, and the 
examiner must be instructed that only 
these events may be considered for the 
purpose of determining whether exposure to 
an in-service stressor has resulted in the 
current psychiatric symptoms.  The 
examiner should also determine whether the 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.  If 
the PTSD diagnosis is deemed appropriate, 
the examiner should comment upon the link 
between the current symptomatology and one 
or more of the in-service stressors found 
to be established by the RO.  

5.  Regarding the claims for acquired 
psychiatric disorder to include 
anxiety/panic disorder and major 
depressive disorder, the examiner should 
determine whether the diagnostic criteria 
to support those diagnoses have been met.  
If those diagnoses are appropriate, the 
examiner should comment whether there is 
medical evidence of a nexus or a 
relationship between the diagnosis of 
anxiety/panic disorder and/or major 
depressive disorder and the veteran's 
active service.  The report of examination 
should include the complete rationale for 
all opinions expressed.  Since it is 
important that each disability be viewed 
in relation to its history 38 C.F.R. 
§ 4.1, copies of all pertinent records in 
the veteran's claims file or, in the 
alternative, the claims file, must be made 
available to the examiner for review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



